Exhibit 99.1 United States Oil Fund, LP Monthly Account Statement For the Month Ended July 31, 2007 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 61,478,110 Unrealized Gain (Loss) on Market Value of Futures (2,395,940 ) ETF Transaction Fees 26,000 Interest Income 2,853,332 Total Income (Loss) $ 61,961,502 Expenses Investment Advisory Fee $ 283,890 Brokerage Commissions 56,044 SEC & NASD Registration Fees 5,000 Legal Fees 21,110 Non-interested Directors' Fees and Expenses 42,261 NYMEX License Fee 31,546 Total Expenses $ 439,851 Net Gain (Loss) $ 61,521,651 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 7/1/07 $ 675,396,757 Additions (2,400,000 Units) 134,635,560 Withdrawals (5,800,000 Units) (324,750,317 ) Net Gain (Loss) 61,521,651 Net Asset Value End of Period $ 546,803,651 Net Asset Value Per Unit (9,300,000 Units) $ 58.80 * * The NAV on this statement may differ from the NAV released at month-end due to rounding. To the Limited Partners of United States Oil Fund, LP: That pursuant to Section 4.22(h) of the Commodities Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the period ended July 31, 2007 is accurate and complete. /s/ Nicholas D. Gerber Nicholas D. Gerber President and Chief Executive Officer Victoria Bay Asset Management, LLC, General Partner of United States Oil Fund, LP Victoria Bay Asset Management, LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
